PER CURIAM.
This is a summary judgment case. After settling a wrongful death action, Texas College and C.M.E. Churches sued Texas Distributors, Inc. (TDI) for contribution and/or indemnity. Property damage claims were also asserted. After severing the property damage claims, the trial court granted TDI’s motion for summary judgment on the claims of contribution and indemnity. In an unpublished opinion, the court of appeals reversed the trial court’s judgment and remanded the contribution and indemnity claims for trial. We reverse the judgment of the court of appeals and affirm that of the trial court.
In Beech Aircraft Corp. v. Jinkins, 739 S.W.2d 19 (Tex.1987), this court held that “a defendant can settle only his proportionate share of common liability and cannot preserve contribution rights under either the common law or the comparative negligence statute by attempting to settle the plaintiff’s entire claim.” Similarly, in Bonniwell v. Beech Aircraft Corp., 663 S.W.2d 816, 819 (Tex.1984), we stated: “Neither article 2212 nor article 2212a [now chapters 32 and 33 of the Texas Civil Practice and Remedies Code] provides any right of contribution to a joint tortfeasor who has settled the plaintiff’s claim.”
We hold the trial court was correct to grant TDI’s motion for summary judgment. The reversal and remand ordered by the court of appeals are in conflict with our opinions in Jinkins and Bonniwell. There*372fore, pursuant to Tex.R.App.P. 133(b), we grant TDI’s application for writ of error and, without hearing oral argument, a majority of the court reverses the judgment of the court of appeals. The judgment of the trial court is affirmed.